Exhibit 10.11.2


OFFICER RESTRICTED STOCK UNIT AWARD AGREEMENT


PENN VIRGINIA CORPORATION
2019 MANAGEMENT INCENTIVE PLAN


This Officer Restricted Stock Unit Award Agreement (this “Agreement”) is made as
of the [●] day of [●] 20[●] (the “Grant Date”) between Penn Virginia Corporation
(the “Company”), and [●] (“Participant”), and is made pursuant to the terms of
the Penn Virginia Corporation 2019 Management Incentive Plan (as the same may be
amended, the “Plan”). Any capitalized term used herein but not defined shall
have the meaning set forth in the Plan.
Section 1.    Grant of Restricted Stock Units. The Company hereby grants to
Participant a Restricted Stock Unit Award consisting of [●] restricted stock
units (“Restricted Stock Units”), subject to the terms and conditions set forth
in this Agreement and the Plan. Subject to the terms and conditions set forth in
this Agreement and the Plan, each Restricted Stock Unit represents the right to
receive one share of Common Stock.
Section 2.    Vesting of the Restricted Stock Units. Except as otherwise
provided herein, one-third of the Restricted Stock Units will vest on each of
the first three anniversaries of the Grant Date, subject to Participant’s
continuous Service with the Company through the applicable vesting date.
Section 3.    Termination of Service.    Upon the occurrence of a termination of
Participant’s Service, the Restricted Stock Units shall be treated as set forth
below.


(a)Change in Control Termination. Upon the occurrence of a termination of
Participant’s Service by the Company or an Affiliate, including any successor
thereto, without Cause (and not as a result of death or Disability) or by the
Participant with Good Reason (as defined below), in either case during the
twelve-month period following the consummation of a Change in Control, all
unvested Restricted Stock Units shall immediately vest in full.


For purposes of this Agreement “Good Reason” has the meaning ascribed to such
term in any employment agreement between the Participant and the Company or, if
none, means the occurrence of any of the following events or conditions: (i)  a
material diminution in the Participant’s title, authority, duties or
responsibilities from those in effect on the Grant Date, (ii) a material
reduction in the Participant’s base salary or annual cash incentive compensation
opportunity from that in effect on the Grant Date or (iii) the relocation of the
Participant to a location more than fifty (50) miles from the location at which
the Participant is based on the Grant Date; provided, however, that such event
or condition remains uncured forty-five (45) days following Participant’s
delivery to the Company of written notice of the specific grounds for Good
Reason, which notice is delivered within forty-five (45) days following the
initial occurrence of the event or condition giving rise to Good Reason.




Active 31636758.6

--------------------------------------------------------------------------------




(b)Qualifying Termination. Upon the occurrence of a termination of Participant’s
Service by the Company or an Affiliate:
i.
without Cause or by the Participant for Good Reason, Participant will vest in
the next tranche of Restricted Stock Units scheduled to vest under Section 2
hereof immediately following the date of such termination; or



ii.
due to Participant’s death or Disability (as defined below), the number of
Restricted Stock Units that vest shall be equal to (A)(x) the total number of
Restricted Stock Units times (y) a fraction the numerator of which is that
number of days during the period commencing on the Grant Date and ending on the
date of death or the date on which employment is terminated, as applicable, and
the denominator of which is one thousand ninety-five (1,095) less (B) the number
of Restricted Stock Units that have already vested pursuant to Section 2(a). Any
Restricted Stock Units that remain unvested following the application of this
section shall be forfeited and cancelled and Participant shall not be entitled
to any compensation or other amount with respect thereto. For purposes of this
Agreement, “Disability” shall mean a disability that entitles the Participant to
benefits under the Company’s long-term disability plan, as may be in effect from
time to time, as determined by the plan administrator of the long-term
disability plan.



(c)Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 3(a) or
Section 3(b), all unvested Restricted Stock Units shall be immediately forfeited
and cancelled and Participant shall not be entitled to any compensation or other
amount with respect thereto.


Section 4.    Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled on or as soon as administratively practicable after the applicable
vesting date, but in no event later than March 15th of the year following the
year in which such vesting date occurs. Vested RSUs will be settled, unless
otherwise determined by the Committee, by the Company through the delivery to
the Participant of a number of shares of Common Stock equal to the number of
Vested RSUs. No fractional shares of Common Stock shall be issued, and the value
of any such fractional share shall be paid to Participant in cash at Fair Market
Value.
Section 5.    Restrictions on Transfer. Except as permitted under Section 11 of
the Plan, no Restricted Stock Units may be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by Participant, except by will
or by the laws of descent and distribution. In the event that Participant
becomes legally incapacitated, Participant’s rights with respect to the
Restricted Stock Units shall be exercisable by Participant’s legal guardian or
legal representative. The


- 2 -



--------------------------------------------------------------------------------




Restricted Stock Units shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of the Restricted Stock Units contrary to the provisions hereof, and
the levy of any execution, attachment or similar process upon any Restricted
Stock Units, shall be null and void and without effect.
Section 6.    Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a registration statement under the Securities Act relating to the
shares of Common Stock, Participant hereby represents and warrants, and by
virtue of such acquisition shall be deemed to represent and warrant, to the
Company that such shares of Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably require in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No shares of Common Stock underlying the Restricted Stock
Units shall be acquired unless and until the Company and/or Participant have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such shares of Common Stock pursuant to
an exemption from registration under the applicable securities laws.
Section 7.    Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.
Section 8.    No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continued Service with the
Company or any Affiliate.
Section 9.    Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds. Participant shall be entitled to accrue payments equal to dividends
declared, if any, on the Common Stock underlying the Restricted Stock Unit to
which such Dividend Equivalent relates, payable in cash and subject to the
vesting of the Restricted Stock Unit to which it relates, at the time the Common
Stock underlying the Restricted Stock Unit is settled and delivered to
Participant pursuant to Section 4; provided, however, if any dividends or
distributions are paid in shares of Common Stock, the shares of Common Stock
shall be deposited with the Company, shall be deemed to be part of the Dividend
Equivalent, and shall be subject to the same vesting requirements, restrictions
on transferability and forfeitability as the Restricted Stock Units to which
they correspond. Dividend Equivalents shall not entitle Participant


- 3 -



--------------------------------------------------------------------------------




to any payments relating to dividends declared after the earlier to occur of the
settlement or forfeiture of the Restricted Stock Units underlying such Dividend
Equivalents.
Section 10.    Construction. The Restricted Stock Unit Award granted hereunder
is granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.
Section 11.    Notices. Any notice hereunder by Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.
Section 12.    Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to the choice of law principles thereof.
Section 13.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 14.    Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 15.    Section 409A. This Agreement is intended to comply with Section
409A of the Code (“Section 409A”) or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of the Plan or this Agreement, payments provided under this
Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A shall be excluded from Section 409A to the
maximum extent possible. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 13.3 of the Plan. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A, and in no event shall
the Company or any of its Subsidiaries or Affiliates be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Participant on account of non-compliance with Section 409A or otherwise.
Section 16.    Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter. Except as otherwise expressly


- 4 -



--------------------------------------------------------------------------------




set forth herein, the terms and conditions of the Restricted Stock Units will
not be governed or affected by the terms of Participant’s employment agreement
or offer letter, or any severance, change of control or similar agreement or
policy of the Company or any Affiliate to which Participant may be party or by
which he or she may be covered.
Section 17.    Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including without limitation, any clawback or recoupment policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.
Section 18.    Tax Withholding. This Agreement and the Restricted Stock Units
shall be subject to withholding in accordance with Section 13.4 of the Plan,
including the net settlement provision therein, Section 13.4(c).


Section 19.    Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if Participant is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments provided for under this
Agreement, together with any other payments and benefits which Participant has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments provided for under this Agreement shall be either (a) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by Participant from the Company and its Affiliates will be one dollar
($1.00) less than three times Participant’s “base amount”(as defined in Section
280G(b)(3) of the Code) and so that no portion of such amounts and benefits
received by Participant shall be subject to the excise tax imposed by Section
4999 of the Code or (b) paid in full, whichever produces the better net
after-tax position to Participant (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the payments
provided hereunder is necessary shall be made by the Company in good faith. If a
reduced payment is made or provided and through error or otherwise that payment,
when aggregated with other payments and benefits from the Company (or its
Affiliates) used in determining if a parachute payment exists, exceeds one
dollar ($1.00) less than three times Participant’s base amount, then Participant
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Agreement shall require the Company
(or any of its Affiliates) to be responsible for, or have any liability or
obligation with respect to, Participant’s excise tax liabilities under Section
4999 of the Code.






- 5 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.


PENN VIRGINIA CORPORATION




By:    
Name:    
Title:    




PARTICIPANT




    
Name:    
Date:    


- 6 -

